The opinion of the court was delivered by
Royce, J.
It appeared that the defendant since the year 1867 had been the sole owner of the stock of the Brattleboro Gas Co., and, although the court did not find that the meters furnished in May, 1872, and which are the subject-matter of claim in the first suit, were ordered by the defendant individual^, it is to be presumed from the manner in which the claim has been treated by the parties in their correspondence that they were so ordered, and he has expressly acknowledged his liability to pay for them. *486The meters for which a recovery is sought in the second suit were ordered by the defendant, and he has since the receipt of them acknowledged his individual liability to pay for them. So that we think the suits were properly brought against the defendant. The defence made is, that the meters were faulty in their construction. It is not claimed that there was an express warranty of them, but it is claimed that there was an implied warranty against the defects complained of. Where goods are ordered from a manufacturer for a particular purpose, there is an implied warranty that they shall be fit for the purpose for which they are ordered. But the manufacturer, under a general order, is not bound to furnish the best goods of the kind ordered that can be, or are, manufactured. He is only required to furnish goods of the kind and quality usually manufactured and used, and such as are reasonably fit and proper for the purpose for which they are ordered. From the facts found by the County Court, the meters furnished by the plaintiffs answered those requirements. And without considering the legal effect upon the rights of the parties of the retention and use of the meters by the defendant, and of his neglect to return them to the plaintiffs for repairment when requested, he is liable upon the ground that the meters furnished were of the kind and quality required by the orders.

Judgment affirmed in each ease.